DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term, “connected” (e.g., “… a case connected…” (claim 1)) is interpreted to mean direct and/or indirect physical and/or electrical connection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda (US20160118641A1).
Regarding claim 1, Oda teaches a rechargeable battery (lithium-ion battery 1, FIG. 2; [0050]) comprising:

	a case (battery case body 3, FIG. 3; [0053]) connected to the first electrode (the battery case body 3 is connected to positive electrode 4a by direct physical connection, see FIG. 3) and accommodating the electrode assembly (see FIG. 3), the case comprising an opening to receive the electrode assembly (battery case body 3 has an opening for attaching cover member 2, see FIG. 3);
	a cap plate (cover member 2, FIG. 3; [0053]) bonded to the case (the battery case body 3 is welded to the cover member 2, [0091]) to cover an outer region of the opening and comprising a through-hole (insertion holes 2a, 2b, FIG. 3; [0053]) to expose a center region of the opening (the alleged through-holes expose the entire region of the battery case body 3 and thus the center region);
	a terminal plate (second metal layer 40 of negative terminal 20, see FIG. 13; [0062]) bonded to and insulated from the cap plate (terminal 20 is insulated from the alleged cap plate by insulating packing 7, FIG. 3; [0059]), covering the through-hole (see FIG. 3), and connected to the second electrode (negative terminal 20 is electrically connected to the alleged second (negative) electrode 4b, [0055]); and
	 a terminal plating layer (first metal layer 30 of negative terminal 20, FIG. 13; [0062]) coated on an upper surface of the terminal plate (terminal 20 is made of a clad material, where the first metal layer 30 and second metal layer 40 are bonded to each other by rolling, which is held to meet the limitation; [0062], see additional explanation below), 

The recitation, “a terminal plating layer coated on an upper surface of the terminal plate” is being interpreted as a product-by-process claim limitation. It is noted that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP 2113 §I. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Thus, the recitation of, “a terminal plating layer coated on an upper surface of the terminal plate” is being interpreted as meaning the terminal plating layer is a layer disposed upon terminal plate. In the instant case, Oda teaches this limitation because the alleged terminal plating layer (first metal layer 30) is disposed upon the alleged terminal plate (second metal layer 40).


[Annotated. FIG. 1 on next page.]

    PNG
    media_image1.png
    693
    857
    media_image1.png
    Greyscale

ANNOTATED FIG. 1
(FIG. 13 of Oda, annotated)
Regarding claim 3, Oda teaches 
Regarding claim 4, Oda teaches the rechargeable battery of claim 1 as described above. Oda also teaches wherein the center portion of the terminal plating layer is protruded in an upper direction from the outer portion of the terminal plating layer. See FIG. 13 of Oda.  
Regarding claim 7,  Oda teaches the rechargeable battery of claim 1 as described above. Oda also teaches wherein the terminal plate comprises: a terminal part on the cap plate (see annotated FIG. 2, below); and a protruded part (see annotated FIG. 2, below) penetrating through the through-hole from the terminal part to be connected to the second electrode (see FIG. 8, the terminal 20 penetrates through insertion holes 7b and 2b; the terminal 20 is connected to the negative electrode, see [0055]).  

    PNG
    media_image2.png
    703
    755
    media_image2.png
    Greyscale

ANNOTATED FIG.2
(FIG. 13 of Oda, annotated)
Regarding claim 8, Oda teaches the rechargeable battery of claim 7 as described above. Oda also teaches wherein the terminal plating layer is on an upper surface of the terminal part (the alleged terminal plating layer 30 is on upper side surface 22b of the alleged terminal plate 40, [0062]; see annotated FIG. 2 above).  
Regarding claim 9, Oda teaches the rechargeable battery of claim 8 as described above. Oda also teaches wherein the center portion of the terminal plating layer is protruded in an opposite direction to the protruded part (alleged center portion 621h is protruded in the opposite direction of protruded part (see annotated FIG. 2 above)).  
Regarding claim 11, Oda teaches the rechargeable battery of claim 1 as described above. Oda also teaches a thermal-fusion layer (insulating packing 7, FIG. 3; [0059]) between the cap plate and the terminal plate to insulate (the term, “insulating packing” implies insulation) and bond the cap plate and the terminal plate (see [0090]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US20160118641A1).
Regarding claim 5, Oda teaches the rechargeable battery of claim 1 as described above. Oda also suggests alternative materials for forming the alleged terminal and alleged terminal plate. See [0129]. For instance, Oda teaches that the first metal layer 30 and second metal layer 40 may include various combinations of materials, and those combinations include aluminum (e.g., aluminum alloy) and nickel (e.g., nickel alloy). However, Oda does not expressly teach the combination where the first metal layer is nickel and the second metal layer is aluminum. 
It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have utilized aluminum as the material for the alleged terminal and nickel as the material for the alleged terminal plate in the rechargeable battery of Oda because Oda teaches these materials suitability for use in terminals.
Regarding claim 6, Oda teaches the rechargeable battery of claim 5 as described above. Oda also wherein the case and the cap plate comprise stainless steel (Ni-plated steel sheet, [0052]). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oda (US20160118641A1) in view of Wei (CN201956410U). A machine translation of Wei accompanies this Action and is referred to below).
Regarding claim 2, Oda teaches rechargeable battery of claim 1 as described above. 
Oda does not teach wherein a surface roughness of the center portion of the terminal plating layer is less than a surface roughness of the outer portion of the terminal plating layer. 
However, Wei teaches the deficient limitation. Wei relates to rechargeable batteries (abstract) and is thus analogous art.
Wei teaches increasing the surface roughness of battery cap 1 (FIG. 1) in order to improve the weld between the collector 2 and the battery cap 1 (“…this roughened surface roughness is 
Thus, the skilled person would have been motivated to add surface roughness, as taught by Wei, to the alleged outer portion of the alleged terminal plating layer to improve the weld between Oda’s terminal 20 and bus bar 101. In doing so, the skilled person would have arrived at the claimed invention wherein a surface roughness of the center portion of the terminal plating layer is less than a surface roughness of the outer portion of the terminal plating layer.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US20160118641A1) in view of CN’128 (CN210379128U). A machine translation of record of CN’128 was provided by IDS and is referred to below.
Regarding claim 10, Oda teaches the rechargeable battery of claim 1 as described above. Regarding claim 10, Oda also teaches wherein the terminal plate and terminal plating layer have a same polarity as the second electrode (negative terminal 20 (which forms the claimed terminal plate and terminal plating layer) is electrically connected to negative electrode 4b, see [0056]). Regarding claim 12, Oda teaches a second electrode tab (negative-electrode collector 6, FIG. 3; [0056]) extending from the second electrode to be bonded to the terminal plate (see [0070]).  
Oda does not teach wherein the case and the cap plate have a same polarity as the first electrode (claim 10) or a first electrode tab extending from the first electrode to be bonded to the case (claim 12).
However, CN’128 teaches the deficient limitations. CN’128 relates to the field of batteries (technical field, pg. 4, ¶3) and is thus analogous art. 

The prior art of Oda and CN’128 teaches each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. However, the skilled person could have combined the features of wherein the case and the cap plate have a same polarity as the first electrode (claim 10) and wherein a first electrode tab extending from the first electrode to be bonded to the case (claim 12) of CN’128 with that of Oda. Oda teaches that the alleged case and cap plate (battery case body 3 and cover member 2) are each made of Ni-plated steel sheet ([0053]), which is electrically conductive. Accordingly, the skilled person could have combined the deficient limitations taught by CN’128 with that of Oda in a manner where each element performs the same function. Moreover, such a combination would have predictably resulted in a functioning rechargeable battery where the case and cap plate also function as an electrode terminal in the manner taught by CN’128. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 §I.A.
Thus, it would have been obvious before the effective filing date of the claimed invention to have combined the rechargeable battery of claim 1 as taught by Oda with that of CN’128 according to known methods to arrive at the claimed invention wherein the case and the cap plate have a same polarity as the first electrode (claim 10) and wherein a first electrode tab extending from the first electrode to be bonded to the case (claim 12). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        /WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721